UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6088


JOHN ROBERT DEMOS, JR.,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; UNITED STATES CONGRESS; PRESIDENT
OF THE UNITED STATES,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-03205-CCB)


Submitted:   March 29, 2010                    Decided:   April 8, 2010


Before KING and    AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Robert Demos, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Robert Demos, Jr., appeals the district court’s

order dismissing this action under 28 U.S.C. § 1915(g) (2006).

We   have      reviewed    the   record    and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Demos v. United States, No. 1:09-cv-03205-CCB (D. Md.

Dec. 23, 2009).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court   and    argument      would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2